cca_2016090114084732 id uilc number release date from sent thursday september pm to cc bcc subject issue snapshot good afternoon ------- this is in response to the issue snapshot on sec_4962 we recommend that in this part of the issue snapshot a discussion covering the following topics should be included include a short summary of the code’s provisions governing private_foundations ie recite the code’s rules to which the organization must adhere to maintain the status as a private_foundation describe the meaning of a taxable_event per sec_4962 and give a few examples of events that will cause the entity to be subject_to a first_tier_tax unless the entity shows reasonable_cause and that it acted in good_faith explain how the standards for showing reasonable_cause as a defense to the additions to tax for late filing payment or the accuracy-related_penalty under sec_6651 and sec_6662 aid in analyzing if a foundation shows reasonable_cause under sec_4962 more specifically the narrative should say that the foundation would have to prove that its directors used ordinary business care and prudence in conducting the foundation’s affairs transacting business for the relevant time period but nonetheless incurred a taxable_event explain that the inquiry regarding reasonable_cause is based on all facts and circumstances leading up to the taxable_event did the directors make an honest good_faith effort to determine if the proposed course of action could lead to a taxable_event did the foundation proceed on the advice of a competent tax advisor who opined that the transaction in question would not be considered a taxable_event did the foundation supply the tax professional with all of the relevant information was the professional advisor qualified to render an opinion on the transaction in question consider adding a discussion and perhaps a hypothetical example illustrating that a foundation cannot qualify for the defense when its managers directors act willfully that is when the evidence shows that they were aware of the code’s requirements but nonetheless caused the foundation to incur a taxable_event the author may wish to incorporate this below into the discussion that is already included under the heading issue indicators below if you have any questions give me a call thanks --------------- ------------------------------------ ----------------------------------------- ---------------------------------- --------------------
